Exhibit 10.1

TERMS OF EQUITY GRANT PROGRAM FOR

NONEMPLOYEE DIRECTORS UNDER THE CAPTARIS, INC.

2006 EQUITY INCENTIVE PLAN

(as amended on June 7, 2007)

The following provisions set forth the terms of the equity grant program (the
“Program”) for nonemployee directors of Captaris, Inc. (the “Company”) under the
Captaris, Inc. 2006 Equity Incentive Plan (the “Plan”). The following terms are
intended to supplement, not alter or change, the provisions of the Plan, and in
the event of any inconsistency between the terms contained herein and in the
Plan, the Plan shall govern. All capitalized terms that are not defined herein
shall be as defined in the Plan.

 

1. Eligibility

Each elected or appointed director of the Company who is not otherwise an
employee of the Company or a related corporation (an “Eligible Director”) shall
be eligible to receive Awards under the Plan, as described below.

 

2. Option Grants

 

  (a) Timing and Number of Shares Subject to Option Grants

 

  (i) Initial Option Grants

Commencing with the 2007 Annual Meeting of Shareholders, each Eligible Director
shall automatically receive, upon his or her initial election or appointment to
the Board, a nonqualified stock option to purchase shares of Common Stock with a
Black-Scholes or binomial value (whichever method is then being used by the
Company to value its stock options for financial reporting purposes) of $20,000
on the date of grant, with any fractional share rounded to the nearest whole
share (0.5 to be rounded up) (each, an “Initial Option Grant”).

 

  (ii) Annual Option Grants

Commencing with the 2007 Annual Meeting of Shareholders, and on the date of each
Annual Meeting of Shareholders thereafter, each Eligible Director shall
automatically receive a nonqualified stock option to purchase shares of Common
Stock with a Black-Scholes or binomial value (whichever method is then being
used by the Company to value its stock options for financial reporting purposes)
of $20,000, with any fractional share rounded to the nearest whole share (0.5 to
be



--------------------------------------------------------------------------------

rounded up) (each, an “Annual Option Grant”); provided, that any Eligible
Director who received an Initial Option Grant within six months prior to an
Annual Meeting shall not receive an Annual Option Grant until immediately
following the second Annual Meeting after the date of such Initial Option Grant.

 

  (b) Option Vesting and Exercisability

Each option shall become fully vested and exercisable one year after the date of
grant, assuming the Eligible Director’s continued service on the Board during
such period.

 

  (c) Option Exercise Price

The exercise price of an option shall be the Fair Market Value of the Common
Stock on the date of grant.

 

  (d) Manner of Option Exercise

An option shall be exercised by giving the required notice to the Company,
stating the number of shares of Common Stock with respect to which the option is
being exercised, accompanied by payment in full for such Common Stock, which
payment may be in whole or in part (i) in cash or check, (ii) in shares of
Common Stock owned by the Eligible Director for at least six months (or such
other period required to avoid adverse accounting consequences to the Company)
having a Fair Market Value on the day prior to the exercise date equal to the
aggregate option exercise price, or (iii) to the extent permitted by law, by
delivery of a properly executed exercise notice, together with irrevocable
instructions to a broker, to promptly deliver to the Company the amount of
proceeds to pay the exercise price, all in accordance with the regulations of
the Federal Reserve Board.

 

  (e) Term of Options

Each option shall expire ten years from the date of grant thereof, but shall be
subject to earlier termination as follows:

(i) In the event that an Eligible Director ceases to be a director of the
Company for any reason other than the death of the Eligible Director, the
unvested portion of any option granted to such Eligible Director shall terminate
immediately, and the vested portion of the option may be exercised by the
Eligible Director only within one year after the date he or she ceases to be a
director of the Company or prior to the date on which the option expires by its
terms, whichever is earlier.

 

-2-



--------------------------------------------------------------------------------

(ii) In the event of the death of an Eligible Director, the unvested portion of
any option granted to such Eligible Director shall terminate immediately and the
vested portion of the option may be exercised only within one year after the
date of death of the Eligible Director or prior to the date on which the option
expires by its terms, whichever is earlier, by the personal representative of
the Eligible Director’s estate, the person(s) to whom the Eligible Director’s
rights under the option have passed by will or the applicable laws of descent
and distribution, or the beneficiary designated pursuant to Section 11 of the
Plan.

 

3. Restricted Deferred Stock Unit Grants

 

  (a) Timing and Value of Restricted Deferred Stock Units

 

  (i) Initial Restricted Deferred Stock Unit Grants

Commencing with the 2007 Annual Meeting of Shareholders, each Eligible Director,
upon his or her initial election or appointment to the Board, shall
automatically be granted restricted deferred stock units with a value of
$25,000, based on the Fair Market Value of the Common Stock on the date of
grant, with any fractional share rounded to the nearest whole share (0.5 to be
rounded up) (each, an “Initial Restricted Deferred Stock Unit Grant”).

 

  (ii) Annual Restricted Deferred Stock Unit Grants

Commencing with the 2007 Annual Meeting of Shareholders, and on the date of each
Annual Meeting of Shareholders thereafter, each Eligible Director shall
automatically be granted restricted deferred stock units with a value of
$25,000, based on the Fair Market Value of the Common Stock on the date of
grant, with any fractional share rounded to the nearest whole share (0.5 to be
rounded up) (each, an “Annual Restricted Deferred Stock Unit Grant”); provided,
that any Eligible Director who received an Initial Restricted Deferred Stock
Unit Grant within six months prior to an Annual Meeting shall not receive an
Annual Restricted Deferred Stock Unit Grant until immediately following the
second Annual Meeting after the date of such Initial Restricted Deferred Stock
Unit Grant.

 

  (b) Mandatory Deferrals of Restricted Deferred Stock Units

All restricted deferred stock unit awards that Eligible Directors are entitled
to receive under this Program shall automatically be deferred into and shall be
subject to the terms and conditions of the Company’s Deferred Compensation Plan
for Non-Employee Directors or any successor plan thereto (the “Deferred
Compensation Plan”).

 

-3-



--------------------------------------------------------------------------------

  (c) Vesting of Restricted Deferred Stock Units

All restricted deferred stock unit awards granted under this Program shall be
fully vested one year after the date of grant, assuming the Eligible Director’s
continued service on the Board during such period. In the event of an Eligible
Director’s termination of service prior to the vesting of restricted deferred
stock units, such units shall automatically be forfeited to the Company in
accordance with the terms and conditions of the Deferred Compensation Plan.
“Termination of service,” for purposes of this Section 3(c) shall mean a
“separation from service” within the meaning of Section 409A of the Code.

 

4. Change in Control

In the event of a Company Transaction that is not a Related Party Transaction,
(a) all outstanding options granted under this Program shall become fully vested
and exercisable and shall terminate if not exercised prior to such event and
(b) all outstanding restricted deferred stock units granted under this Program
shall become fully vested, but shall otherwise continue to be subject to the
terms and conditions of the Deferred Compensation Plan.

 

5. Amendment

The Board may amend the provisions contained herein in such respects as it deems
advisable. Any such amendment shall not, without the consent of the Eligible
Director, impair or diminish any rights of an Eligible Director or any rights of
the Company under an Award.

Provisions of the Plan (including any amendments) not discussed above, to the
extent applicable to Eligible Directors, shall continue to govern the terms and
conditions of Awards granted to Eligible Directors.

 

-4-